


110 HR 5130 IH: To provide for the payment of interest on claims paid by

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5130
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the payment of interest on claims paid by
		  the United States in connection with the correction of military records when a
		  military corrections board sets aside a conviction by
		  court-martial.
	
	
		1.Interest payments on certain
			 claims arising from correction of military records
			(a)Interest payable
			 on claimsSubsection (c) of
			 section 1552 of title 10, United States Code, is amended by adding at the end
			 the following new paragraph:
				
					(4)If the correction of military records under
				this section involves setting aside a conviction by court-martial, the payment
				of a claim under this subsection in connection with the correction of the
				records shall include interest at not less than the rate of interest in effect
				under section 1035 of this title at the time the payment is made. The interest
				shall be calculated on an annual basis, and compounded, using the amount of the
				lost pay, allowances, compensation, emoluments, or other pecuniary benefits
				involved, and the amount of any fine or forfeiture paid, beginning from the
				date of the conviction through the date on which the payment is
				made.
					.
			(b)Conforming
			 amendment regarding corrections board authority to overturn
			 convictionsSubsection (f) of such section is amended by
			 inserting convened after May 4, 1950, and after
			 court-martial cases.
			(c)Clerical
			 amendmentsSubsection (c) of
			 such section is further amended—
				(1)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
				(2)by inserting
			 (1) after (c);
				(3)by striking
			 If the claimant and inserting the following:
					
						(2)If the
				claimant
						;
				and
				(4)by striking
			 A claimant’s acceptance and inserting the following:
					
						(3)A
				claimant’s
				acceptance
						.
				(d)Retroactive
			 effectiveness of amendmentsThe amendment made by subsection (a) shall
			 apply with respect to any sentence of a court-martial set aside by a
			 Corrections Board on or after October 1, 2007, when the Corrections Board
			 includes an order or recommendation for the payment of a claim for the loss of
			 pay, allowances, compensation, emoluments, or other pecuniary benefits, or for
			 the repayment of a fine or forfeiture, that arose as a result of the
			 conviction. In this subsection, the term Corrections Board has
			 the meaning given that term in section 1557 of title 10, United States
			 Code.
			
